
	

113 HR 4465 IH: Supporting New Avenues to Protect Our Fishermen’s Resources Act
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4465
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mr. Byrne introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and Management Act to repeal the requirement to
			 establish catch limits for the Gulf of Mexico red snapper fishery.
	
	
		1.Short titleThis Act may be cited as the Supporting New Avenues to Protect Our Fishermen’s Resources Act or the SNAPR Act.
		2.Repeal of catch limits requirement for Gulf of Mexico red snapper fisherySubsection (d) of section 407 of the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1884) is repealed.
		
